Citation Nr: 1001700	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-16 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder of posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from July 1, 1976 to 
September 22, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that rating decision the RO 
declined to reopen two claims for service connection, for (1) 
PTSD and for (2) chronic paranoid schizophrenia and psychotic 
disorder; both, on the basis that new and material evidence 
had not been received to allow reopening of the underlying 
service connection claims.  The Veteran perfected an appeal 
to the Board from that rating decision.  Thereafter, the case 
was later transferred to the jurisdiction of the Jackson, 
Mississippi RO.

The Veteran and his sister testified at an August 2004 
hearing before a decision review officer at the RO; and later 
he and his brother-in-law testified at a January 2006 hearing 
before the undersigned at the RO. 

In a June 2006 decision, the Board reopened these two 
claims-for service connection for (1) PTSD and (2) a 
psychiatric disability to include paranoid schizophrenia.  In 
that decision the Board also then remanded the case to the RO 
for further development of the two claims.  

The Veteran's original claim submitted in June 2001, was for 
service connection for a mental illness disorder to include 
schizophrenia and psychotic disorder, as well as PTSD.  As 
noted above, the RO addressed that claim as two claims, which 
were denied, regarding two specific psychiatric disorders: 
(1) PTSD and (2) chronic paranoid schizophrenia and psychotic 
disorder.  

Though addressed by the RO as two claims, a claim for a 
specific psychiatric disability encompasses a claim in 
general for any psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that claims for 
service connection specifically for a psychiatric disability 
of PTSD encompass claims for service connection for all 
psychiatric disabilities; an appellant generally is not 
competent to diagnose his mental condition, he is only 
competent to identify and explain the symptoms that he 
observes and experiences).  

Thus, the two claims for two psychiatric disorders are 
actually one claim-of entitlement to service connection for 
a psychiatric disorder, to include PTSD and chronic paranoid 
schizophrenia or other psychotic disorder.  But since the RO 
adjudicated this matter as two claims, the Board shall 
address each in the comprehensive adjudication of the 
underlying claim for service connection for a psychiatric 
disorder, contained in the reasons and bases below.  

Most recently, in August 2009 the Appeals Management Center 
of VA sent the Veteran a supplemental statement of the case 
and transmittal letter, addressed to the Veteran at the 
mailing address in Biloxi, Mississippi shown in the Veterans 
Appeals Control and Locator System (VACOLS).  These were 
returned by the U.S. Postal service marked as undeliverable, 
with notation of "no such number" indicating the address 
was incorrect.  There is no indication that the Veteran has 
notified VA of a change in his mailing address, and prior 
notification letters sent to that address in 2009 have not 
been returned.  It is the burden of the Veteran to keep the 
VA apprised of his whereabouts.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993) (The burden is on the Veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him).


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of post-traumatic stress disorder.

2.  The competent evidence is against a finding that: an 
acquired psychiatric disorder, was present in service; any 
current acquired psychiatric disorder is related to service, 
or was caused by or aggravated by a service-connected 
disability; and that any psychosis manifested itself to a 
compensable degree within a year following separation from 
active duty.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 4.125(a) (2009).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated during military service; is not proximately due to 
or the result of a service-connected disease or disability; 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the previous decision of the 
U.S. Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), concluding that 
generic notice in response to a claim for an increased rating 
is all that is required.  See Vazquez-Flores v. Shinseki, No. 
08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
dated in July 2001 and July 2003.  These documents in 
combination provided notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claims 
on appeal.  The RO has provided adequate notice of how 
effective dates are assigned.  The claims were subsequently 
readjudicated most recently in an August 2009 supplemental 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  

II.  Law and Regulation

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Notably, service connection status has 
not been granted for any condition; therefore these 
provisions are not for application.

For cases in which a veteran served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994))); a link, 
established by medical evidence, between the Veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f).

DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror. 38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the Veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressor(s) is related to combat, then 
the Veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence as to the actual 
occurrence, and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).

The Veteran does not claim that his stressor is associated 
with combat.  Thus, in this case, in which the claimed 
stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has held that in view of the subjective nature of 
the DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional. Cohen, supra at 142, citing West, 
7 Vet. App. 70 (1994).  Further, the Court in Cohen noted 
that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to the 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.

On a threshold level, to establish service connection the 
record must show: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Importantly, Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  In the absence of proof of a present disability, there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Generally, to be present as a current disability, the claimed 
condition must be present at the time of the claim for 
benefits, as opposed to sometime in the distant past. Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin 
requirement that there be a current disability is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim" McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007).

Service connection may be granted only when a disability was 
incurred or aggravated in the line of duty and was not the 
result of the Veteran's own willful misconduct; or, for 
claims filed after October 31, 1990, was not the result of 
his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

III.  Factual Background and Analysis

The Veteran had active service from July 1, 1976 to September 
22, 1976.  Review of the service personnel files shows that 
the reason for discharge was stated to be "unsuitability, 
apathy."  

Service treatment records contain no medical records which 
suggest that the Veteran had any behavioral or psychiatric 
problems in service; or any physical medical problems such as 
injury to suggest any etiology for any psychiatric diagnosis 
made after service.

After service, private treatment records include treatment 
notes from numerous clinic visits dated from September 1976 
to October 1985.  None of these contain evidence referable to 
a psychiatric disorder.  

A VA treatment report dated in January 1989 shows that the 
Veteran was admitted for hospital treatment that month for 
about three days for symptoms diagnosed then as alcoholism.  
The treatment provider noted that the Veteran had been 
previously treated there for alcohol dependence from November 
to December 1988.

In connection with an unrelated service connection claim, the 
Veteran underwent VA examination in February 1989 for 
examination of a cervical spine condition.  The report of 
that examination contains findings that the Veteran's 
psychiatric condition was normal.

Subsequently in 1989, VA treatment records begin showing 
treatment for alcohol dependence and other psychiatric 
conditions.  In March 1989, the diagnoses included alcohol 
dependence and passive aggressive personality.  In-patient 
treatment records of treatment from August to December 1989 
contain diagnoses of alcohol dependence; passive aggressive 
personality; and drug overdose.  During that hospitalization 
the Veteran reported a history of overdosing on street drugs 
about four years before; and of being a binge drinker, 
drinking for about 13 years.

A VA report of hospital treatment over a three week period in 
March 1993 shows that the Veteran was treated for pulmonary 
tuberculosis.  During that treatment he reported he had 
psychiatric diagnoses of schizophrenia and mental depression 
in 1989.  That report does not show that at that time the 
Veteran received treatment or evaluation for any psychiatric 
condition.  The report does contain a diagnosis of 
schizophrenia.

Private medical records include several reports and a 
statement dated between January and July 1993 showing 
treatment and evaluation by Laura C. Thornhill, M.D., staff 
psychiatrist at West Jefferson Mental Health Center.  These 
documents show that Dr. Thornhill stated in a March 1993 
letter that the Veteran had been a patient at West Jefferson 
Mental Health Center since January 1993.  As noted in that 
statement, treatment reports in January 1993 include Axis I 
diagnoses of paranoid schizophrenic reaction, and alcohol 
dependence in remission.   

A Physician's Emergency Certificate signed by Dr. Thornhill 
in July 1993 shows that the Veteran was examined at that 
time.  Dr. Thornhill opined that there were no current 
symptoms of a psychosis.  The report concluded with diagnoses 
of chronic paranoid schizophrenic reaction, and major 
depression, recurrent suicidal.  

During an August 1993 VA examination the Veteran reported 
that while in service, he could not handle "the job," and 
was crying a good deal and wanted to get out of service.  He 
reported complaints of having been depressed for the previous 
thirteen years, and had occasional suicidal ideas.

On examination the examiner noted that there was no evidence 
of the Veteran having been in combat, or of an unusual or 
special stressor experienced in service.  The examiner 
further noted that there was no evidence of any connection 
between service incurred situations and his present emotional 
status.  After examination, the report contains diagnoses of 
dysthymia, in remission with medication; dependent 
personality; substance abuse, alcohol in remission; and 
substance abuse, marijuana.

The Veteran testified in August 2004 at a personal hearing 
before a decision review officer at the RO.  At that time he 
testified indicating he received bad treatment from drill 
instructors, causing him to cry.

VA treatment records in the early to mid 2000s show treatment 
for symptoms variously diagnosed to include as schizophrenia; 
schizoaffective disorder; bipolar mood disorder; psychosis; 
adjustment disorder with depressed mood and suicidal threats; 
schizophrenia by history; and polysubstance abuse in 
sustained remission.  

The Veteran was treated by VA in September 2005 after he and 
his sister's family evacuated their home during the natural 
disaster caused at that time by Hurricane Katrina.  The 
Veteran was admitted in early September 2005 for symptoms of 
depression.  The report of that treatment noted a past 
medical history of PTSD, which the Veteran associated with 
childhood trauma.  The report also noted that the trauma 
history also involved the recent natural disaster.  The 
Veteran also reported that he "flipped out" in boot camp 
and became very tearful and depressed; but he had no combat 
exposure.  After a mental status examination, the examiner 
diagnosed schizophrenia (by history); major depression; and 
rule out PTSD and impulse.

The Veteran testified in January 2006 before the undersigned 
at a Travel Board hearing at the RO.  He testified that 
during service in boot camp he was afraid of being harmed by 
the drill instructors if he did not do what they told him to 
do.  He testified that as a result he cried and was scared 
and depressed.  He testified that he left service on a 
hardship discharge but not on a medical discharge.

During a July 2009 VA examination, the Veteran reported that 
he had bad dreams of his drill instructors because they had 
given him a hard time in basic training.  The examiner noted 
that treatment records in 2005 following Hurricane Katrina 
showed that a physician at that time suggested the 
possibility of PTSD as a result of the hurricane, and not as 
a result of service.  He discounted a diagnosis on this basis 
based on a review of the records and examination findings.

After mental status examination the examiner concluded with 
an assessment that there was no evidence that the Veteran was 
exposed to a traumatic event consistent with the criteria 
required for a diagnosis of PTSD-that is, involving threat 
of death, serious injury, threat to physical integrity of 
self or others; or involving intense fear, helplessness, or 
horror.  In so stating, he noted that the veteran's claim 
stressor was just that his dill sergeants were hard on him.  
On that basis, the examiner opined that there was no evidence 
that the Veteran was suffering from PTSD.  He further  stated 
that there was no evidence that he had PTSD as a result of 
his military service.  

The examiner also opined that there was no evidence that the 
Veteran suffered from any mental disorder in service.  The 
examiner noted that the Veteran's diagnosis of schizophrenia 
was preceded by significant periods of drug and alcohol abuse 
occurring in the 1980s.  He noted that the veteran reported 
that he did not begin to have auditory or visual 
hallucinations prior to the late 1980s to the early 1990s.  
He related that there was no evidence that the Veteran's 
military service caused schizophrenia or that a condition was 
aggravated by service in the Marine Corps. 

After examination, the report contains Axis I diagnoses of 
schizophrenia, paranoid type, continuous, and polysubstance 
abuse in remission for 14 years.  The examiner opined in 
essence that the Veteran did not have PTSD.  The examiner 
also opined that there was no evidence that the Veteran's 
military service caused schizophrenia or that a condition was 
aggravate by service; or that the Veteran was suffering from 
any mental disorder as a result of service.

Review of the evidence shows that the weight of the evidence 
demonstrates there is no etiological relationship between any 
current acquired psychiatric disorder diagnosed, and any 
event, injury, or disease in service.  Nor is there any 
evidence to show that a psychosis was shown within a year of 
discharge from service.  The fact that there is no evidence 
of psychosis to a compensable degree within one year of 
service separation precludes granting service connection for 
any claimed psychiatric disorder on the basis of pertinent 
presumptive regulations pertaining to psychosis.  38 C.F.R. 
§§ 3.307, 3.309. 

With respect to the claimed PTSD, the preponderance of the 
evidence is against a finding of a current posttraumatic 
stress disorder for which service connection may be granted; 
that is, a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a) as required for entitlement to service connection.  
This was the opinion of the most recent VA examiner in July 
2009, who found no diagnosis of PTSD.  

The only evidence suggesting posttraumatic symptoms was shown 
in VA records of treatment in September 2005 after the 
Veteran experienced trauma in connection with the natural 
disaster coinciding with Hurricane Katrina.  A confirmed 
diagnosis, however, was never substantiated by the record and 
there is no evidence showing a diagnosis of PTSD related to 
military service.  In this regard, the VA physician in a July 
2009 VA examination report stated there is no evidence 
whatsoever-nor claim actually-that the Veteran was exposed 
in service to any traumatic event consistent with the 
criteria required for a diagnosis of PTSD.  That is, the 
Veteran does not claim, and there is no evidence in service, 
of any incident involving actual or threatened death or 
serious injury, or a threat to the physical integrity of 
himself or others; nor, notwithstanding the Veteran's 
reported response of crying in service, evidence of a 
response involving intense fear, helplessness, or horror.  
See 38 C.F.R. § 4.125(a).

Although there are diagnoses of alcohol and drug dependence, 
direct service connection may not be granted for a disability 
that arises from a veteran's abuse of alcohol or drugs.  
Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 
2001).

There are diagnoses of passive aggressive personality 
disorder and of dependent personality disorder.  VA law does 
not, however, permit service connection for congenital or 
developmental abnormalities, such as personality disorders.  
Personality disorders are not considered "diseases or 
injuries" within the meaning of applicable legislation.  
Thus, a personality disorder does not constitute a disability 
for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2009).  

While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
medical evidence or opinion even suggesting that such 
aggravation occurred in this case.

Post-service medical records do not show a psychiatric 
disorder until many years after service.  None of the medical 
evidence suggests a link between any currently diagnosed 
acquired psychiatric disorder, and any incident of service.  
Further there are no opinions or other competent evidence to 
relate any claimed psychiatric disorder to service.  
Therefore, there is no medical evidence establishing that a 
relationship is possible between any claimed psychiatric 
disorder and service; and the claimed disorder may not be 
presumed to have incurred during service.

The weight of the competent evidence demonstrates that the 
Veteran's currently diagnosed psychiatric disorder for which 
service connection may be granted under VA law-most recently 
identified as schizophrenia, paranoid type, continuous-is 
not related to service.  There are no medical opinions or 
other competent evidence that link the currently diagnosed 
psychiatric disorder to service.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Based on the foregoing, the Board concludes 
that a psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service.  After considering all 
the evidence, the Board finds that the preponderance of the 
evidence is against the Veteran's claims on appeal.  

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b).  As the 
preponderance of the evidence is against the claims for 
service connection for PTSD and for a psychiatric disorder 
other than PTSD, the benefit-of-the-doubt rule does not apply 
for either claim, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran is competent to describe associated 
symptoms capable of lay observation, he is not competent to 
give a medical opinion on either diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
See also Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  While the Veteran may believe he has a 
psychiatric disorder, to include PTSD that is related to 
service he lacks the medical training to diagnose that 
condition and to provide an opinion as to the etiological 
nexus with service.  

	
ORDER

Entitlement to service connection for PTSD, is denied.

Entitlement to service connection for a psychiatric disorder 
other than PTSD, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


